DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-9, 11-17, 19-24, 36-41, 43-45 and 47 allowed.

The following is an examiner’s statement of reasons for allowance:
In regards to claim(s) 1, 36, 38, and 44, Garot (US 20120294694 A1) discloses a method of wireless communication performed by a user equipment (UE), comprising:
 	receiving information indicating whether measurement is permitted on a non-anchor carrier (In [Par.52, Par. 69] Garot discloses where the UE receives indicator when to monitor the non-anchor carriers); and 
selectively performing a measurement on at least one of the non-anchor carrier or an anchor carrier based at least in part on the information indicating whether the measurement is permitted on the non-anchor carrier (See [Par. 52, Par. 69] where the UE monitors, SI, the non-anchor carriers according to indicator).
Garot differs from claim 1, in that Garot is silent on where the measurements are power measurements. Garot further differs from claim 1, in that Garot is silent on wherein selectively performing the power measurement on at least one of the non-anchor carrier or the anchor carrier comprises: performing the power measurement on the non-anchor carrier based at least in part on the UE being in a relaxed monitoring state with regard to the anchor carrier.

Despite these differences similar features have been seen in other prior art.  Other prior art of record such as Harada (US 20200099437 A1) for example discloses where measurements/monitoring (“…a user terminal monitors DL signals..”) are power measurements (“[0063]…Given that a user terminal monitors DL signals (for, for example, at least one of CSI measurement, L1 -RSRP measurement, NR -PDCCH monitoring (also referred to as " PDCCH monitoring," "blind decoding," etc.), PDSCH receipt, and so on), beam failure detection and/or beam recovery, when initiated by a user terminal, can be effectively speeded up….). However, Harada like Garot is silent on wherein selectively performing the power measurement on at least one of the non-anchor carrier or the anchor carrier comprises: performing the power measurement on the non-anchor carrier based at least in part on the UE being in a relaxed monitoring state with regard to the anchor carrier. Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claims 36, 38, and 44 recite substantially the same features as claim 1, and are regarded as allowable for the same reasons provided in regards to claim 1. 


In regards to claim(s) 17, 37, and 39, Sagfors (US 20110212693 A1)  discloses a method of wireless communication performed by a user equipment (UE), comprising:
determining that a measurement value for  (See where in [Par. 87, Par. 109] a determination is made on whether a measurement value, quality, of a configured component carrier) satisfies a threshold, exceeds configurable threshold); and
 	skipping a measurement for an (See [Par. 87, Par. 109] A measurement of other component carriers is skipped, exceeds configurable threshold).
	Sagfors differs from claim 17 in that Sagfors is silent on wherein the first carrier comprises an anchor carrier and the second carrier comprises a non-anchor carrier. Sagfors further differs from claim 17 in that Sagfors is silent on: skipping a measurement for the anchor carrier based at least in part on:
determining that the measurement value or the change in the measurement value
for the non-anchor carrier satisfies the threshold, and determining that the change in the measurement value for the anchor carrier satisfies the corresponding threshold.
Other prior art of record such as Pelletier (USPGPub No. 2012/0014306) discloses a communication system where a first carrier comprises a anchor carrier and a second carrier comprises a non-anchor, the use of the non-anchor carrier providing more bandwidth for data. However, Pelletier like Sagfors is silent on skipping a measurement for the anchor carrier based at least in part on: determining that the measurement value or the change in the measurement value for the non-anchor carrier satisfies the threshold, and determining that the change in the measurement value for the anchor carrier satisfies the corresponding threshold, as arranged with the remaining elements of claim 17. Thus claim 17 is regarded as allowable in view of the prior art of record. Independent claim(s) 37 and 39, recite substantially the same features as claim 17, and are regarded as allowable for the same reasons provided with respect to claim 17. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476